U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM 10-SB GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 SALON CITY, INC. (Name of small business issuer in its Charter) Nevada 20-2107795 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 909 North Palm Avenue Suite 311 West Hollywood, CA. 90069 (Address of principal executive offices) Issuer's telephone number, including area code: (310)358-9017 Securities to be registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on to be so registeredwhich each class is to be registered None.N/A Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Preferred Stock, $.001 par value (Title of Class) SALON CITY, INC. Part I Item 1.Description of Business 3 Item 2.Management’s Discussion and Analysis of Financial Condition 11 Item 3.Description of Property 15 Item 4.Security Ownership of Certain Beneficial Owners and Management 15 Item 5.Directors and Executive Officers, Promoters and Control Persons 17 Item 6.Executive Compensation 18 Item 7.Certain Relationships and Related Transactions 18 Item 8.Description of Securities 19 Part II Item 1.Market Price and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 20 Item 2.Legal Proceedings 21 Item 3.Changes in and Disagreements with Accountants 21 Item 4.Recent Sales of Unregistered Securities 21 Item 5.Indemnification of Directors and Officers 27 Part F/S 28 Part III Item 1.Index to Exhibits 52 Signatures 53 2 Table of Contents ITEM 1. DESCRIPTION OF BUSINESS Introduction to Salon City Salon City Inc., headquartered in Los Angeles, California, publishes Salon City magazine, where Life is Beautiful(SM). It is distributed nationally by Time/Warner Retail, a Time Warner Company, and by Kable Distribution Services, an AmRep company, internationally.As an emerging media company for beauty entertainment and a lifestyle brand for future products and services, we want to appeal to a global audience of consumers who want to be empowered to lead a healthier, more positive lifestyle. Salon City, Inc. was incorporated in Nevada on January 4, 2005. Salon City, Inc. (“we,” “us,” "Salon City" or "SC") represents the formal incorporation of a 10-year-old media, entertainment and distribution sole proprietorship. From our inception in 1997, known then as Salon City Press Club, we have published print and online media, most notably through our trade publication Salon City Star magazine, which was redesigned in 2007 and became Salon City magazine, a consumer publication, which currently generates most of the company’s revenues through print advertising sales, retail newsstand sales and subscriptions. Prior to preparing to take the company public, a smaller percentage of revenues had been generated from event sales, publicity memberships and special corporate sponsorships. These revenues have been reduced by a planned delay of programs in 2006-2007 so we could focus our time and resources on becoming publicly traded. We intend to reintroduce and expandour delayed programs to build revenues from these areas in the next five years. Profits have been impacted by two planned expense sectors: debt servicing and the initial legal, accounting and administrative costs of taking the company public.Additional planned expenses have been incurred for the expansion of the magazine and potential new revenue-producing products. Revenue Revenue patterns are still evolving. Total revenues recorded for the year ended December 31, 2006 were $404,681.We recorded revenues of $182,302and $411,266 for the three and nine months ended September 30, 2007, respectively, which represents approximately a 0% and 10% increase, respectively, over same periods in 2006.Higher ad page rates, sponsorships and newsstand sales contributed to the increase of our current first,second and third quarter 2007 results. However, it will be months before the company starts seeing predictable results from its expanding media initiatives and investment spending in 2007. Net Loss Planned expenses were incurred in 2006.We had a net loss of $2,533,681 for the year ended December 31, 2006. The net loss in this period was due primarily to selling, general and administrative expenses, which included a larger than normal issuance of common stock for services associated with going public.Our net cash flows provided by (used in) operating activities were $(188,447). We had net income (loss) of $(310,301) and $(537,539)for the three and nine months ended September30, 2007, respectively. The net income (loss) in these periods was due primarily to operational expenses, which were $312,171 and $455,009 for the three and nine months ended September30, 2007, respectively. 3 Table of Contents How Salon City Started We originally launched operations in the fall of 1997 as Salon City Press Club, which provided publicity and public relations services to salons and individuals. In 2000, we began producing the SunFun Media Artist Group (MAG) Conference (a summer networking and educational conference held in Las Vegas). We license the Salon City registered trademark from SC Communications, a sole proprietorship owned by current management. A copy of the license agreement is included as Exhibit 10.7 to our amendment to Form 10-SB filed on September 11, 2007.In addition, SC Communications is pursuing registrations of the following intellectual property in the form of names: Beautymaker, Celebeauty, SunFun, Media Artist Group, Salon City Press Club and Salon City Network.Currently there are no licenses agreements in place for these names; however, once the registrations are acquired, SC Communications and Salon City, Inc. intend to negotiate licensing arrangements for the use of these names at prevailing market rates. In 2001, we began publishing Salon City Star magazine – a professional trade/consumer magazine for salons, spas, and their clients. From 2001-2006, Salon City Star was sold on selected newsstands in Southern California and New York City, mailed to high-grossing salons and nationally offered at no charge to salons by our informal network of independent beauty distributors, known as Salon City Distribution Partners. Our distribution partners will be recruited and selected to be exclusively licensed to represent Salon City in their markets. Outside of any relationship with Salon City, they currently sell professional beauty products to an aggregate domestic market of up to 250,000 salons and spas. The professional salon industry has annual revenues exceeding $150 billion dollars in services and retail. To increase our exposure and involvement in this market, we intend to use our media affiliationsand products to position the Salon City brand to professional beautymakers. By building our name among consumers, including professional beautymakers and their clients, and inviting distributors and members to join our network, we plan to grow Salon City’s brand globally and to also assist independent artists, salons and distributors to gain more media exposure, clients, market share, sales growth and wealth producing opportunities. We are also setting the stage to help promote their people, products and programs, some of which will be planned Salon City products and services. To reach consumers, many of whom are the end-users for salons and spas, we entered into a three year agreement on November 24, 2006 with Time/Warner Retail to have them distribute Salon City magazine to thousands of bookstores and newsstands in America and Canada. And on February 15, 2007 we also entered in to a three year agreement with Kable Distribution Services to distribute Salon Citymagazine internationally. The magazine is currently sold in approximately4800 bookstores and newsstands throughout the USA and Canada, and in additional locations internationally in over 30 countries, including, but not limited to, Australia, Dubai, Germany, Hong Kong, Italy, Mexico, New Zealand, Singapore and the United Kingdom. In March 2007, the company re-positioned the six-year old professional trade publication (Salon City Star) to the new web site, and then launched the first edition of the 100% consumer-focused publication, Salon City. Until spring 2008, the company will still be in the yearlong rollout stages of establishing the magazine’s presence in retail stores. We are also establishing our revenue goals based on projected frequency, circulation, distribution points, advertisers and sales.With a ‘consumer only’ magazine, our business-to-business ("B2B") revenue was reduced from 2005-2006. Beginning in 2008, the company intends to gain back its ‘professional’ revenue—and even more—set the stage to develop new business in this sector. Distribution Agreements Our recent distribution agreements with Time/Warner Retail and Kable Distribution Services should provide an attractive platform for the distribution of Salon City magazine in the U.S.A, Canada and internationally.We have a distribution agreement with Time/Warner Retail Sales & Marketing, Inc., dated November 24, 2006, for a term of three years with three automatic three year extensions (which are terminable on notice) to provide distribution services for our magazine.In the agreement, Time/Warner Retail agrees to provide both wholesale and retail distribution of our magazine in exchange for compensation based on the number of magazines sold.In addition, Time/Warner Retail agrees to bill and collect all payments from our customers and to remit payments to us.The distribution territory is defined as the USA, the Commonwealth of Puerto Rico, Canada and foreign and domestic U.S. military bases*. We have a Distribution Agreement with Kable Distribution Services, Inc. dated February 15, 2007, pursuant to which Kable has the sole and exclusive right to purchase from us and to resell and distribute throughout a territory our magazine.The territory is defined as Puerto Rico, U.S. military bases overseas and all accounts outside the USA and Canada.The Agreement is for a term of three years and it is automatically continued for successive terms of three years (which are terminable on notice).Kable contemplates distributing our magazine eight times per year at a cover price of $3.99.We agree to pay all transportation costs, among other things, relating to the shipment of each issue to Kable’s sales outlets. Kable agrees to pay us based on the number of magazines sold. 4 Table of Contents In both of the agreements discussed above, Salon City retains the right to sell copies of its publications to individual and group subscribers at subscription prices. * Time/Warner Retail originally was to have the rights to distribute our magazine internationally, including Puerto Rico and foreign U.S. military bases; however, they were unable to acquire a company for international distribution so they voluntarily released their rights, allowing us to seek another international distributor.Time/Warner Retail chose not to amend our agreement with regard to the two specific areas.Both companies are aware that there are two overlapping territories and neither company objects. License Agreement On September 7, 2007, we entered into a License Agreement (the “Agreement”) with SC Communications for the use of the “Salon City” mark and name in connection with our business.In the Agreement, SC Communications, as the owner of the trademark and service mark “Salon City,” granted us a non-exclusive, non-transferable license to use the mark “Salon City” as our corporate name and in connection with publications, award shows, beauty salons, beauty relating industrial promotions and beauty related products, in return for consideration of three percent (3%) of our annual revenues but not less than a minimum of $15,000 a year.The initial term of the Agreement is for two years and is renewable annually thereafter upon notice of renewal by SC Communications to us during December prior to the next year term of the license.The Agreement may be terminated by us with written notice to SC Communications at least thirty (30) days prior to the anniversary date of the Agreement. SC Communications has the right to terminate the Agreement for cause upon thirty (30) days written notice to us. Marketing Concepts and Positioning for Salon City Salon City's concept arises from our core mission to offer the public positively oriented news and products that relate to a consumer’s desire to live a life of health and wellness. We intend to organize a consumer membership consisting of salons, spas and clients–what we call the “Salon City Society”–as it grows and emerges in the world of beauty, entertainment and lifestyle branding. We arein the process of building a globally respected brand associated with a positive, balanced lifestyle and vision for both the public and the beauty industry. While our redesigned consumer publication, Salon City magazine, has generated most of our revenues in 2007, other initiatives, including our new web shows, online entertainment and publication, will be unfolding in 2008 and 2009. We believe our expanded media and product platform will add to our overall revenues. Existing Salon City Media Products Publishing Salon City Magazine (redesigned in 2007 and currently in its first year rollout stage) After six years as a trade publication, Salon CityStar magazine was renamed, redesigned and relaunched on February 27, 2007.Our Hollywood-based magazine, Salon City, is now 100% consumer focused.
